Title: From Alexander Hamilton to Angelica Church, [24 September 1796]
From: Hamilton, Alexander
To: Church, Angelica


[New York, September 24, 1796]
At length, Dear Angelica our apprehensions are realized and your coming is deferred. But though life is too short to render it agreeable to lose even a winter in the passage from hope to enjoyment in any thing which materially interests us—yet if you do really come in the Spring and bring with you Mr. Church it will afford us consolation, because it will leave less ultimately at hazard and may give us earlier the pleasure of seeing him. But prithee do not let the Winter freeze the inclination, and produce more procrastination. For one cannot always live on hope. Tis thin diet at best.
Your friend, Mrs. Grattan, is strongly tempted to remain in Philadelphia. But we are trying to form a counterplot. She will be an acquisition to us, if what we hear is true.
Adieu Give our Love to the younger part of your family, to Caty in particular mine. I am told she justifies all my anticipations of her. I take credit to myself for having discerned her worth in embryo when no one else had yet found it out.
Adieu Yrs. Affect
A Hamilton
Sepr. 24. 1796
